DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 13, 15-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. 2018/0192577) in view of Knake (U.S. 4,356,934).
Regarding claim 1, Smith discloses (Fig. 5-6) a single-grain seeder for introducing seeds into soil, comprising: a singulating member (26) suitable for singulating seeds supplied from a storage container (24) and for dispensing the seeds individually ([0077], lines 5-7), and an application unit (42) configured to apply a punctiform application of a dressing agent having a diameter of less than 2 mm on a seed surface of a singulated seed, wherein the application unit is arranged with respect to the singulating 
It is disclosed that the application unit (42) may be a jet nozzle ([0069], lines 1-7), which, by contrast to an atomizing spray, would recognizably apply a collimated stream of liquid to one spot on one side of a surface of a seed.  Furthermore, Smith discloses that a primary object of the invention is to apply a varied amount of liquid as desired to any given seed ([0013], lines 10-14), and so it would be obvious to apply any amount of liquid including as little as none (Fig. 10; 86).  A diameter of an application of a dressing agent on a seed surface would be to a large degree a function of the amount of dressing agent applied.  In light of the above reasons, it is clear that the application unit (42) as disclosed by Smith may at least be capable of applying a punctiform application of a dressing agent having a diameter of less than 2 mm on a seed surface of a singulated seed.  It is further suggested that, in an embodiment where liquid is applied to seed within the seed meter (26), a precise enough application would be advantageous so as to avoid allowing liquid residue from building up on the seed meter ([0077], lines 13-17).  One having ordinary skill in the art would readily recognize that this implies that it would be advantageous to apply liquid in a precise area on the side of the seed which faces away from the seed meter so as to prevent the seed meter from contacting the liquid.
Smith does not seem to disclose further claimed details regarding the singulating member.  Knake discloses (Fig. 5-6) an apparatus for spray treating seeds comprising a singulating member (125) suitable for singulating seeds supplied from a storage container and for dispensing the seeds individually, wherein the singulating member is configured as a rotating perforated disk which is subjected to a negative pressure or to a positive pressure (Col. 3, lines 7-13).  Absent details of the singulating member of Smith, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a singulating member as taught by Knake in the seeder of Smith.
Regarding claim 3, Smith further discloses (Fig. 6) that the application unit (42) comprises a nozzle ([0069, lines 1-7) for metering the dressing agent.  As described above, such a nozzle may be configured to meter the dressing agent in a punctiform application to only a side of the singulated seed facing the nozzle.
Regarding claim 4, Smith further discloses (Fig. 6) that the nozzle (42) may be configured as a valve ([0070], lines 1-4) and that means for transferring the dressing agent through the system (which would recognizably include the valves of the nozzle) may be pneumatically driven ([0084], lines 11-15).
Regarding claim 13, Smith further discloses (Fig. 6) that the application unit (42) comprises a nozzle for metering the dressing agent ([0069], lines 1-7).
Regarding claim 15, Smith further discloses (Fig. 6) that the dressing agent is applied contactlessly.  While the distance of the nozzle from a surface of the seed to be treated is not explicitly provided, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the distance any necessary to ensure that the device effectively applies the dressing agent contactlessly and without unnecessary waste.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16, Smith further discloses that a primary object of the invention is to apply a varied amount of liquid as desired to any given seed ([0013], lines 10-14), and so it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to meter with the nozzle any quantity of dressing agent necessary per seed to be treated as desired by the operator to promote plant emergence in light of various seed types, planting conditions, or dressing agents.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller
Regarding claim 17, Smith further discloses that the nozzle is configured to synchronize dressing agent applications with seeds moving into position for application.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the metering frequency of the nozzle would depend of the seeding rate of the seeder, and to configure the nozzle to supply any frequency of application necessary to properly dress seeds in a variety of seeding rates.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 22, Smith further discloses that the punctiform application of the dressing agent comprises an application of the dressing unit having the diameter of less than 2 mm and covering only a part of the seed surface of the singulated seed as described above with regard to claim 1.  An application unit as disclosed by Smith would be capable of producing a drop-shaped application on a surface of a seed.

Claims 5-12, 14, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Knake and further in view of Kowalchuk (U.S. 2016/0374260).
Regarding claim 5, Smith in view of Knake discloses the elements of claim 4 as described above, but does not disclose a seed sensor.  Kowalchuk discloses (Fig. 6-7) a single-grain seeder for introducing seeds into soil, comprising: a singulating member (37) suitable for singulating seeds (15) supplied from a storage container and for dispensing the seeds individually, and an application unit (51) configured to apply a dressing agent to a seed surface of a singulated seed, wherein the application unit is arranged with respect to the singulating member in such a manner that the dressing agent is applied to a seed after the seed is singulated and prior to the seed being dispensed from the singulating member, wherein the application unit comprises a sensor (93; [0034], lines 28-35) sensing a singulated seed and/or a position thereof, and application of the dressing agent to a seed can be triggered by a signal of the 
Regarding claim 6, Smith further discloses that the dressing agent is applied contactlessly (Fig. 6).  While the distance of the nozzle from a surface of the seed to be treated is not explicitly provided, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the distance any necessary to ensure that the device effectively applies the dressing agent contactlessly and without unnecessary waste.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Smith further discloses that a primary object of the invention is to apply a varied amount of liquid as desired to any given seed ([0013], lines 10-14), and so it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to meter with the nozzle any quantity of dressing agent necessary per seed to be treated as desired by the operator to promote plant emergence in light of various seed types, planting conditions, or dressing agents.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 8, Smith further discloses that the nozzle is configured to synchronize dressing agent applications with seeds moving into position for application.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the metering frequency of the nozzle would depend of the seeding rate of the seeder, and to configure the nozzle to supply any frequency of application necessary to properly dress seeds in a variety of seeding rates.  It In re Aller, 105 USPQ 233.
Regarding claim 9, Smith discloses that the dressing agent may be applied in a substantially punctiform manner to the seed as described above with regard to claim 1.
Regarding claim 10, Smith further discloses a method for introducing the seeds into soil using a single-grain seeder of Smith in view of as claimed in claim 9, comprising the following steps: supplying the seeds to be singulated from a storage container to the singulating member ([0059], lines 20-21); singulating the supplied seeds by the singulating member ([0059], lines 21-24); applying the dressing agent to a respectively singulated MMG-193seed within the singulating member (0077], lines 1-4); dispensing the singulated seed which is provided with the dressing agent from the singulating member; and introducing the seed into the soil ([0059], lines 24-25).
Regarding claim 11, in the combination above, while Smith in view of Knake and Kowalchuk does not provide the time between the method steps of applying the dressing agent and dispensing the singulated seed, such a time is to a large degree a function of the scale and the seeding rate of the system.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to make the scale and vary the seeding rate of the system as necessary to effectively plant a variety of seeds in a variety of conditions and to promote a high degree of plant emergence.  It has been held that discovering optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to minimize the number of treated seeds that may remain in the singulator when operation is finished, efforts toward which end (such as positioning the application unit close to the outlet of the singulating member) would likely result in a minimization of the time between applying the dressing agent and dispensing the singulated seed.
Regarding claim 12, Smith further discloses that the method comprises repeating the steps of supplying the seeds and singulating the supplied seeds in cycles in which the method step of applying the dressing agent is not carried out and the seed, after being singulated, is dispensed directly from the singulating member without being provided with a dressing agent (as shown in Fig. 10, the seeder of Smith is configured to determine an amount of dressing agent to apply (90), including whether any at all is required (86), and applying the required amount of dressing agent (92), which may obviously include none).
Regarding claim 14, Smith in view of Knake discloses the elements of claim 3 as described above, but does not disclose a seed sensor.  Kowalchuk discloses (Fig. 6-7) a single-grain seeder for introducing seeds into soil, comprising: a singulating member (37) suitable for singulating seeds (15) supplied from a storage container and for dispensing the seeds individually, and an application unit (51) configured to apply a dressing agent to a seed surface of a singulated seed, wherein the application unit is arranged with respect to the singulating member in such a manner that the dressing agent is applied to a seed after the seed is singulated and prior to the seed being dispensed from the singulating member, wherein the application unit comprises a sensor (93; [0034], lines 28-35) sensing a singulated seed and/or a position thereof, and application of the dressing agent to a seed can be triggered by a signal of the sensor.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a sensor as taught by Kowalchuk in the combination of Smith and Knake in order to aid in precisely timing the application of dressing agent to seeds as they move through an application location.
Regarding claim 19, Smith further discloses that the method comprises repeating the steps of supplying the seeds and singulating the supplied seeds in cycles in which the method step of applying the dressing agent is not carried out and the seed, after being singulated, is dispensed directly from the singulating member without being provided with a dressing agent (as shown in Fig. 10, the seeder of Smith is configured to determine an amount of dressing agent to apply (90), including whether any at all is required (86), and applying the required amount of dressing agent (92), which may obviously include none).
Regarding claim 20, Smith in view of Knake discloses the elements of claim 1 as described above.  Knake further discloses (Fig. 5-6) that the rotating perforated disk (125) comprises an axis of rotation, a front side face perpendicular to the axis of rotation, and a plurality of holes in the front side face, each configured to receive one of the singulated seeds (Col. 3, lines 7-13).  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in such a way.  Smith teaches (Fig. 7) that the application unit (42) may face a seed from any direction within a seed tube (28), but Smith in view of Knake does not disclose how to align a nozzle for applying a dressing agent to a seed within a singulating member.
Kowalchuk discloses (Fig. 6-7) a single-grain seeder for introducing seeds into soil, comprising: a singulating member (37) suitable for singulating seeds (15) supplied from a storage container and for dispensing the seeds individually, and an application unit (51) configured to apply a dressing agent to a seed surface of a singulated seed, wherein the application unit is arranged with respect to the singulating member in such a manner that the dressing agent is applied to a seed after the seed is singulated and prior to the seed being dispensed from the singulating member, wherein the singulating member comprises parallel axes of rotation (83), a front side face perpendicular to the axes of rotation, and a plurality of cavities in the front side face, each configured to receive one of the singulated seeds, and the application unit comprises a nozzle (“treatment nozzle 51”) aligned with the front side face to apply the dressing agent to the singulated seeds ([0035], lines 25-27).  Absent details regarding the alignment of the nozzle (42) of Smith, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to align the nozzle perpendicular to the face of the singulating member of Smith in view of Knake, as taught by Kowalchuk.  One having ordinary skill in the art would further recognize this to be the most advantageous orientation to avoid allowing liquid residue from building up on the seed meter (Smith [0077], lines 13-17)
Regarding claim 21, Knake further discloses (Fig. 5-6) that the rotating perforated disk (125) comprises a rear side face perpendicular to the axis of rotation and parallel to the front side face, and each of the plurality of holes extends in a direction parallel to the axis of rotation through the rotating perforated disk from the front side face to the rear face, and the negative pressure is applied to the holes from the rear side face (Col. 7, lines 16-22).  It would have been reasonable to one having ordinary skill in the art to arrange the combination above in such a way.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/I.A.N./Examiner, Art Unit 3671